Title: To James Madison from William Montgomery, 28 August 1810 (Abstract)
From: Montgomery, William
To: Madison, James


28 August 1810, Philadelphia. Complains of the recent decisions of the Danish prize courts and urges JM to use naval vessels to protect American trade both in the Baltic and in East Asia. Approves of JM’s policy of avoiding war but suggests the arming of merchant vessels in certain trades; however, “arming generally to protect lawfull trade might produce war very Soon.” Considers the conduct of JM “wise so far” and hopes he will make the preservation of peace and the support of the Union his main objects. Advises JM not “to interfere with the colonies of Spain or any other power.”
